Citation Nr: 0625427	
Decision Date: 08/17/06    Archive Date: 08/24/06

DOCKET NO.  01-09 665A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently rated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to July 
1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision of the St. 
Petersburg, Florida Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied an increase in a 50 percent rating for PTSD.


FINDING OF FACT

The veteran's PTSD is manifested by deficiencies in family 
relations, mood, and thought processes, by frequent 
flashbacks, nightmares, and panic attacks, and by near-
continuous mood and behavior problems that affect his ability 
to function appropriately; however, there is no evidence that 
the veteran's PTSD results in total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for names of close relatives, own occupation, 
or own name.


CONCLUSION OF LAW

The veteran's impairment due to PTSD meets the criteria for a 
70 percent disability rating.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.10, 
4.130, Diagnostic Code 9411 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. § 5100 et seq. (West 2002)), expanded VA's duty 
to notify claimants regarding the development of evidence 
relevant to their claims, and enhanced VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
Regulations implementing the VCAA were published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  The Court has 
also indicated that the lack of full notice prior to the 
initial decision may be corrected, and any error as to when 
notice was provided may be harmless, if the veteran is 
provided a meaningful opportunity to participate in the 
processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In this case, the RO issued the veteran VCAA notices in July 
2001, November 2003, and April 2005.  Those notices informed 
the veteran of the type of information and evidence that was 
needed to substantiate his claim for service for increased 
ratings.  The notices did not inform the veteran of the type 
of evidence necessary to establish an effective date for any 
rating increase.  Despite the inadequacy of the VCAA notices 
as to the elements of establishing an effective date, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision in those issues that the 
Board is presently deciding.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the AOJ, the Board 
must consider whether the veteran has been prejudiced 
thereby).  The Board herein grants an increased rating for 
PTSD.  The RO will address any deficiency in the notice when 
it effectuates that grant.

VA has conducted all appropriate development of relevant 
evidence, and has secured all available pertinent evidence.  
The veteran has had a meaningful opportunity to participate 
in the processing of his claim.  The Board finds that VA has 
adequately fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the veteran, the Board finds such error to be harmless 
error that would not reasonably affect the outcome of the 
veteran's claim.

Increased Rating for PTSD

The veteran contends that his service-connected PTSD has 
worsened, and that it warrants a rating higher than 50 
percent.  Disability ratings are based upon the average 
impairment of earning capacity as determined by a schedule 
for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4 (2005).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  An evaluation of the level 
of disability present also includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on the functional 
abilities.  38 C.F.R. § 4.10.  Where there is a question as 
to which of two ratings shall be applied, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
38 C.F.R. § 4.7.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, VA shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  The Court held in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994), that "[c]ompensation for service-
connected injury is limited to those claims which show 
present disability," and held: "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."  

Under the rating schedule, the criteria for ratings of 
50 percent or higher for mental disorders, including PTSD, 
are as follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name  ..................... 100 
percent



Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships  
............................................. 70 
percent

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships  ............................ 50 
percent

38 C.F.R. § 4.130 (2005).

The veteran has reported that during his World War II service 
he was a medical corpsman.  His duties included treating 
servicemen wounded in combat.  He has been under VA treatment 
for PTSD since 1997.  His treatment for PTSD includes 
medications and group and individual therapy.  The veteran 
has indicated that after service he worked for many years in 
a tool and die shop.  He retired in 1980.  He lives with his 
wife, and he has contact with his three grown children and 
two grandchildren.

On VA mental health examination in August 2000, the veteran 
reported that he had nightmares with varying but increasing 
frequency.  He stated that he generally had poor sleep.  He 
indicated that he was irritable, and his wife reported that 
his irritability and depression had increased.  He reported 
having some anxiety and nervousness, but no panic attacks.  
He indicated that he was on two medications for his PTSD 
symptoms.  The examiner listed an impression of chronic PTSD, 
and assigned a Global Assessment of Functioning (GAF) score 
of 50.

On VA examination in October 2001, the veteran reported 
having nightmares two or three times a week, and awakening 
with a rapid heartbeat and feeling extremely nervous.  He 
indicated that he had daily intrusive memories.  He related 
that he had trouble trusting people.  He stated that he had 
suicidal thoughts.  He was tearful in describing his 
experiences and symptoms.  The examiner observed that the 
veteran's thoughts were logical, and that there was no 
evidence of obsessive behavior, hallucinations, or delusions.  
The examiner indicated that the veteran's PTSD symptoms 
appeared to have increased since the previous examination, 
and that the veteran's psychosocial functioning was rather 
limited.  The examiner described the veteran's PTSD as 
severe, and assigned a GAF score of 50.

Notes from VA outpatient treatment for PTSD in 2003 to 2005 
reflect ongoing medication and group and individual therapy.  
Therapy included an anger management group.  Medications were 
adjusted.  In 2003, a treating practitioner noted that the 
veteran reported having panic attacks, and that the veteran's 
mood was very labile.  The veteran reported worsening of his 
PTSD symptoms over time.

In January 2005, the veteran had a videoconference hearing 
before the undersigned Acting Veterans Law Judge.  The 
veteran reported that he continued to have intrusive memories 
of his service experiences, and that nightmares and 
flashbacks had increased in frequency.  He stated that he 
frequently fought with his family members, and that they 
found him difficult to get along with and hard to tolerate.

On VA psychiatric examination in February 2006, the veteran 
indicated that he continued on medications for PTSD.  He 
reported having flashbacks daily, nightmares several times 
per week, and panic attacks several times per week.  
He stated that he had severe difficulty sleeping, and slept 
only about three hours per night.  He reported that he had 
difficulty concentrating.  He related having inappropriate 
behavior, irritability, angry outbursts, and constant 
agitation.  It was noted that the veteran had severe problems 
with driving, with tailgating, speeding, and driving 
erratically.  There was no indication that the veteran 
engaged in physical violence.  The veteran related that he 
felt estranged from others, and unable to have loving 
feelings.  He reported that he had difficulty in his 
relationships with his wife and grown children.  He stated 
that his family members were the only people able to tolerate 
him, and that those relationships were deteriorating.  

The veteran's wife and grown son, who were present at the 
examination, reported that the veteran was unable to control 
his emotions.  The veteran's wife stated that he did not get 
along with anyone.

The examiner noted that the veteran had poor hygiene and 
grooming.  The veteran's demeanor was irritable and 
sarcastic, and his mood was quite labile.  His thought 
process was rambling, with ruminations.  The examiner noted 
that the veteran had severe sleep impairment.  The examiner 
concluded that the veteran had severe limitation in his 
psychosocial functioning.  The examiner characterized the 
veteran's PTSD as chronic and severe, and assigned a GAF 
score of 38.

The veteran has not worked for many years, so it is difficult 
to judge the effect of his PTSD on his potential for 
employment.  His PTSD produces severe impairment of social 
functioning.  He has deficiencies in family relations, mood, 
and thought processes.  He has some history of suicidal 
ideation.  He has frequent panic attacks, and has near-
continuous mood and behavior problems that affect his ability 
to function appropriately.  He does not attempt to adapt to a 
work setting, but has difficulty adapting in family 
relationships and a home life with limited demands.  The 
manifestations of the veteran's PTSD are most consistent with 
the rating schedule criteria for a 70 percent rating.  The 
Board therefore grants an increase to a 70 percent rating.

However, there is no evidence of total occupational and 
social impairment such as to warrant the assignment of a 100 
percent rating.  Symptoms such as gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
and/or memory loss for names of close relatives, own 
occupation, or own name have not been shown.  


ORDER

Entitlement to a 70 percent disability rating for PTSD is 
granted, subject to the laws and regulations controlling the 
disbursement of monetary benefits.




____________________________________________
M.A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


